Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/115,067, the examiner acknowledges the applicant's submission of the after final amendment dated 11/1/2021.  Claims 1-19 and 27-29 have been canceled. Claims 20-26 are pending. 

TERMINAL DISCLAIMER
The terminal disclaimer filed on 11/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,282,296 has been reviewed and approved on 11/22/2021.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
	Per the instant office action, claims 20-26 are considered as allowable subject matter. 
	The closest prior art of record include the following references:
	Gunna et al. (US 2010/0106916) teaches [“the DCBZ instruction may be one type of data cache block write instruction that writes zeros to the cache block” (par. 0019) where “if the data cache block write instruction is speculative, a probe may be issued to determine the state of the affected cache block in other caching agents. The processor may record the state reported in the probe response, and may monitor the cache block using the coherency protocol of the interconnect” (par. 0020) “Subsequently, the speculative data cache block write request may be reissued… then, the processing may complete the data cache block write instruction without issuing any additional transactions on the interconnect” (par. 0020; see par. 0021)].


	The reasons for allowance of claim 20 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “a first coherent agent, coupled to an interconnect through a first cache, to decode and execute an instruction whose execution is to cause a cache line sized write of zeros at a memory address and to issue, to the first cache, a write command to initiate the cache line sized write of zeros at the memory address; the first cache, when there is a hit for a cache line responsive to receiving the write command and that cache line's cache coherency protocol state is a modified state or an exclusive state, to configure that cache line to indicate all zeros, and, when there is a cache miss responsive to receiving to the write command, is to issue the write command toward the interconnect; and a second coherent agent coupled to the interconnect through a second cache; the interconnect, responsive to receiving the write command, to issue a snoop to the second cache; wherein the interconnect, or the first coherent agent responsive to a message from the interconnect, is to cause an other cache line in the first cache to be configured to indicate all zeros when the write command and the snoop did not cause the cache line write of zeros to be performed.”
	The reasons for allowance of claim 22 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “a first core to issue a write command responsive to execution of a cache line zeroing instruction, the first core also comprising a level 1 (L1) cache; the L1 cache coupled to receive the write command, to determine whether there is a hit or a miss in the L1 cache responsive to the write command, to determine responsive to the hit whether a cache coherency protocol state of a cache line that hit is one that grants the L1 cache authority to modify that cache line without a broadcast to at least one other cache, to configure that cache line to indicate all zeros responsive to the hit when the cache coherency protocol state of the cache line that hit is one that grants the L1 cache authority to modify the first cache line without the broadcast to the at least one other cache, and to issue the write command toward an interconnect responsive to the miss; and the interconnect, coupled to the first core, to issue, responsive to the write command, a snoop to those of the at least one other caches for which it must be determined if there is an other hit; wherein the first core, the interconnect, or the first core responsive to a message from the interconnect, is to cause an other cache line in the cache or one of the at least one other caches to be configured to indicate all zeros when the write command and the snoop did not cause the cache line write of zeros to be performed.”
	Dependent claims 21 and 23-26 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 29, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135